                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 14-4959-JLS (SP)                                            Date   March 8, 2019
 Title            JAVIER PELLECER v. MIGUEL GUTIERREZ, et al.




 Present: The                    Sheri Pym, United States Magistrate Judge
 Honorable
             Kimberly I. Carter                                None                             None
                Deputy Clerk                         Court Reporter / Recorder                Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                         None Present                                         None Present
 Proceedings:                 (In Chambers) Order Lifting Stay and Ordering Plaintiff To Show Cause
                              Why Case Is Not Barred and Subject to Dismissal Under Heck v.
                              Humphrey

       Plaintiff, a California state prisoner proceeding pro se, filed his initial complaint in
this action on July 31, 2014 while an inmate at the Men’s Central Jail in Los Angeles. In
that civil rights complaint, plaintiff alleged Los Angeles Police Department (“LAPD”)
officers arrested him without a warrant or probable cause on October 16, 2013.

      Plaintiff filed a First Amended Complaint (“FAC”) on October 16, 2014. In the
FAC, plaintiff alleges he was falsely arrested without a warrant or probable cause,
subjected to unlawful searches to gather evidence during the arrests, and that he is being
maliciously prosecuted. On January 8, 2015, this court dismissed plaintiff’s claims for
equitable relief, and stayed the remaining claims for damages due to his pending state
criminal case per Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971).

      On February 14, 2019, plaintiff filed a Notice of Request to Lift the Stay in
Proceedings. Plaintiff moves the court to lift the stay on the grounds that the state
proceedings in his criminal case, case number BA417246 (appeal number B280333),
were made final on December 12, 2018. The California Supreme Court summarily
denied plaintiff’s petition for review on this date.1 Plaintiff further states he is currently


         1
              The court takes judicial notice of the case information presented in online
state court dockets. See Porter v. Ollison, 620 F.3d 952, 954-55 (9th Cir. 2010) (the
Ninth Circuit may properly take judicial notice of state court dockets and pleadings).
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 14-4959-JLS (SP)                                 Date   March 8, 2019
 Title          JAVIER PELLECER v. MIGUEL GUTIERREZ, et al.

preparing a petition for a writ of certiorari to the United States Supreme Court that he
intends to file by March 12, 2019, and depending on the U.S. Supreme Court’s ruling,
will file a federal habeas petition by December 12, 2019.

       In Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994), the
Supreme Court held that a plaintiff may not bring a 42 U.S.C. § 1983 action for damages
based on “actions whose unlawfulness would render a conviction or sentence invalid”
when the plaintiff’s conviction or sentence has not yet been reversed, expunged, or
otherwise invalidated. Id. at 486-87. “‘[I]f a criminal conviction arising out of the same
facts stands and is fundamentally inconsistent with the unlawful behavior for which
section 1983 damages are sought, the 1983 action must be dismissed.’” Smith v. City of
Hemet, 394 F.3d 689, 695 (9th Cir. 2005) (en banc) (quoting Smithart v. Towery, 79 F.3d
951, 952 (9th Cir. 1996)). Thus, “the relevant question is whether success in a
subsequent § 1983 suit would ‘necessarily imply’ or ‘demonstrate’ the invalidity of the
earlier conviction or sentence.” Id. at 695 (quoting Heck, 512 U.S. at 487).

        In the FAC, plaintiff alleges he was falsely arrested without a warrant or probable
cause, subjected to unlawful searches during the arrests, and that he is being maliciously
prosecuted. So far as the court can tell, plaintiff’s claims would necessarily implicate the
validity of his conviction. Because plaintiff’s criminal conviction was affirmed by the
California Supreme Court on December 12, 2018 and still stands, it appears his § 1983
suit is barred under Heck. If so, then only if plaintiff’s conviction or sentence is reversed,
expunged, or otherwise invalidated may he bring a § 1983 suit challenging his alleged
false arrest, subjection to unlawful searches, and malicious prosecution.

       Because the reason for the stay – the pending state criminal case – no longer exists,
the court hereby LIFTS the stay in this matter. But in light of plaintiff’s conviction in
that case, the court further issues this ORDER TO SHOW CAUSE why the FAC is not
Heck-barred and should not be so dismissed. In responding to the Order to Show Cause,
plaintiff may submit any evidence or argument pertaining to whether his conviction has
been reversed, expunged, or otherwise invalidated. Plaintiff may also address the issue of
whether success on any of his claims in the FAC would necessarily imply the invalidity
of his conviction. Plaintiff is ordered to respond to this Order to Show Cause on or
before March 29, 2019.

         Alternatively, plaintiff may request a voluntary dismissal of this action without
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 14-4959-JLS (SP)                               Date   March 8, 2019
 Title          JAVIER PELLECER v. MIGUEL GUTIERREZ, et al.

prejudice pursuant to Federal Rule of Civil Procedure 41(a). A Notice of Dismissal
form is attached for plaintiff’s convenience. If plaintiff wishes to dismiss this action
without prejudice, he should submit the voluntary dismissal form by March 29, 2019.

       Plaintiff is cautioned that failure to respond to this Order to Show Cause as set
forth above will result in a recommendation or order of the court dismissing this case.




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 3 of 3
